857 So.2d 1011 (2003)
Julio Enrique LASPRILLA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-2443.
District Court of Appeal of Florida, Third District.
November 12, 2003.
Julio Enrique Lasprilla, in proper person.
Charles J. Crist, Jr., Attorney General, and Roberta G. Mandel, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GREEN, and WELLS, JJ.
PER CURIAM.
On the State's confession that the defendant raised facially sufficient claims for ineffective assistance of counsel, we reverse the lower court's summary denial of his 3.850 motion for postconviction relief and remand this cause for further consideration. On remand, the trial court may either again summarily deny the motion, attaching to its order those portions of the record which conclusively show that the defendant is not entitled to relief, or hold an evidentiary hearing and then rule on the allegations raised in the motion. See Peede v. State, 748 So.2d 253, 257 (Fla. 1999)("To uphold the trial court's summary denial of claims raised in a 3.850 motion, the claims must be either facially invalid or conclusively refuted by the record. Further, where no evidentiary hearing is held below, we must accept the defendant's factual allegations to the extent they are not refuted by the record") (citation omitted).